 CONTAINER CORPORATION OF AMERICA249Container Corporation of AmericaandUnited Papermakers andPaperworkers;AFL-CIO,Petitioner'Container Corporation of AmericaandInternational Brother-hood of Pulp,Sulphite and Paper Mill Workers;AFL-CIO andits local union Brewton Local No.888; Petitioner 2Container Corporation of AmericaandInternational Brother-hood of Electrical Workers,AFL-CIO,Petitioner 3-Container Corporation of AmericaandInternational Associationof Machinists,AFL-CIO,Petitioner.4Cases Nos: 15-RC-1726,15-RC-1727, 15-RC-1728,15-RC-1729, and 15-RC-1731. July 31,1958DECISION AND DIRECTION OF ELECTIONSUpon separate petition's duly filed under Section 9 -(c) of the Na-tional Labor Relations Act, a consolidatedheating washeld beforeM. Louise Felton, hearing officer.The heatingofficer's ruling's madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act; the Board has-delegated its powers in connection with thesecases to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in thesecases, the Board finds :1.The Employer is engagedin cooinmercewithin themeaning ofthe Act.^.The laboiorganizationsindolded `claim to represent certain,employees of the Employer;53.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Employer'operates a pulp and paper mill in Brewton, Alabama.After the completion of the plant in December 1957; the several unionsinvolved herein instituted representation proceedings with the Board.There is no history of collective bargaining at this plant.The Papermakers and the Pulp Workers bothseek a unit of allproductionand maintenanceemployees, including laboratory tech-nicians, shifttechnicians, lab men, woodscalers, and storeroomclerks,IHereincalled Papermakers.'HereincalledPulpWorkers.ThisPetitioner'sname appears is amended at thehearing.s Herein called IBEW.'Herein called IAM.5 United Associationof Journeymen and Apprentices of the Plumbing and Pipefittinggadustriesof the UnitedStates and Canada,AFL-CIO, and its Local119, herein calledthe Plumbers,intervened on the basis of an adequate showing of interest.-121 NLRB No. 48. 250-DECISIONS'OF-'NATIONAL LABOR'' RELATIONS BOARDbut excluding oMc'e-ilerical employees, guards, watchmen, professionalemployees, and all supervisors as defined in the Act. - -The -Paper-makers stated its desire to go on .the ballot in any unit or -units found-,appropriate in these, proceedings.The Employer- contends that- anoverall production and maintenance unit, excluding storeroom em-ployees, wood scalers, laboratory technical employees, office clericalemployees, guards, watchmen, professional employees, shift super-visors, lab foremen, and all other supervisors, is appropriate.Al-ternatively, the Employer asserts that separate units of productionemployees and maintenance employees are appropriate with the fore-going exclusions. In the event the Board finds such separate unitsappropriate, the Employer requests that the powerhouse employeesshould be included in the unit of production employees.The Plumb-ers seeks a separate unit of all pipefitters, fitter welders, and theirapprentices.The IBEW has separately petitioned for units of (a) allpowerhouse employees including shift engineers, and (b) all electri-cians, electrician-electronic men, instrument mechanics, head operat-ing electricians, and their apprentices, helpers, and leaderman.Al-ternatively, the IBEW stated its willingness to go to an election inany unit or units of these employees which the Board might find ap-propriate.The IAM requests a unit of all maintenance employees,excluding electricians; instrumentmen, powerhouse employees, pipe-fitters and fitter welders, office clerical employees, professional andtechnical employees, and the usual statutory exclusions. If the Boardso directs, the IAM would include the electricians, instrumentmen,and pipefitters in the requested maintenance unit, but does not wish toparticipate in separate elections among these employees.A. The units requested by the Papermakers and Pulp 'Workers'Cases Nos. 15-RC-1726 and 15-RC-1727The Papermakers, Pulp Workers, and the Employer are in generalagreement over the composition of the production and maintenanceunit.There is disagreement, however, as to the unit placement of thefollowing categories :1.Lab technicians, shift technicians, and lab men:The Employerwould exclude these categories on the ground that they- are eitherprofessional or technical employees.The Papermakers and PulpWorkers would include them. In the event the Board finds that theseindividuals constitute a separate unit of technicians, these unionswish to go to an election in such a unit.The Employer operates a laboratory which is separate from theproduction and maintenance area. It is under the overall supervisionof a technical director who is in charge of all quantity and qualitycontrol.Directly under the technical director is the chief chemist. CONTAINER CORPORATION' OF AMERICA251Next in the organizational line is a general foreman, under whom arethe lab foreman and the shift foreman.The lab foreman supervises 4lab technicians and 2 lab men.The shift foreman supervises 12 shifttechnicians.The lab technicians and lab men regularly work in the laboratory.There are 3 shift technicians on each of the 3 shifts at the plant.Twoshift technicians on each shift are regularly stationed in the laboratorywhile the third performs his work in a sublab located in the produc-tion area.Shift technicians run viscosity, brightness, and residualchlorine tests, check black liquor solids, make chip and bark andsolution analyses, and run water oxygen demand, moisture, weight,color, dirt count, shive count, and smoothness tests.Many shift tech-nicianshave hadsomecollege education in which chemistry was amajor course.The lab technicians run strength tests on paperboard,analyzecompetitive samples, test the chemicals used to cook thewoodchips used in making pulp, and run chlorine and consistencytests of the fabricated paperboard.The -lab men assist the labtechnicians and are trainees for the positions of lab technician andshift technician.On the basis of the foregoing; and the entire record, we are notpersuaded that these individuals are professional employees withinthe meaning of the Act.' However, it is clear-from the record thatthese disputed 'categoriesperform numerous complicated tests of atechnical nature requiring special 'training or education.Accord-ingly, we find that the lab technicians, lab men, and shift techniciansare technical employees.6We shall therefore exclude them from theproduction and maintenance unit.However, as the Papermakers andthe Pulp Workers have expressed a desire to represent a separate unitof these technical employees, we shall direct an election therein.'2.Woodscalers:The Papermakers and Pulp Workers would in-clude, and the Employer would exclude, the wood'scalers.There arefour such employees who are employed in the timber department underthe supervision of a timber manager. Timber, from which wood chipsand bark is obtained for production'purposes, is brought to the plantby truck and rail and taken to the scale house. The scale house is`located approximately 100 feet outside the fence which surrounds theplant.The woodscalers'duties involve the measurement and scalingof the wood received. In addition to performing scaling duties, inthe scale house, the woodscalers arealso dispatched to outlying wood-yards owned by the Employer to perform similar duties. Some ofthese woodyards are located at considerable distances from the plant.United States Gypsum Company,119 NLRB,1415. ,7 The Pulp Workers contend that the lab foremanand shift foreman are not super-visors withinthe meaningof the Actand should be included in the unit. As the recordestablishesthat theseindividuals possess theauthorityto hire and discharge employees,-we findthat theyare supervisors and shall exclude them. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDOn other occasions, the wood scalers may be assigned to "cruising"dutieswhich consist of patrolling timber tracts owned by theEmployer in the company of timber rangers.Unlike the production and maintenance employees, wood scalers aresalaried.Their job progression is within the timber department andadvancement is from scaler to chief scaler, timber cruiser, ranger, andfinally to a position in land management. They are selected for em-ployment because of their interest in forestry. So far as appears, theydo not interchange and have little or no contact with the productionand maintenance employees.In view of the foregoing, we find that the duties and interests ofthe wood scalers are sufficiently distinct from the employees in therequested production and maintenance unit to warrant their exclu-sion therefrom.We shall therefore exclude them.83.Storeroom clerks:The Papermakers and Pulp Workers wouldinclude storeroom clerks.The Employer would exclude them. Thereare four storeroom clerks who work the same shifts as do the pro-duction and maintenance employees.They are immediately super-vised by the storeroom foreman and are located in the maintenancestorage building.Their duties consist of receiving materials, physi-callymoving them to their proper location, keeping inventories,dispensing materials, and maintaining records.On the record before us, we conclude that the storeroom clerks areessentially plant clerical employees 8 who appropriately belong in a,production and maintenance unit.10Accordingly, we find that all. production and maintenance employ-ees, including storeroom clerks, but excluding laboratory technicians,shift technicians, lab men, wood scalers, office clerical employees,guards, watchmen, professional employees, lab foremen, shift foremen,and all other supervisors as defined in the Act, may constitute anappropriate unit within the meaning of Section 9 (b) of the Act.B. Theunit requestedby the IAMCase No. 15-RC-1731The IAM requests a unit of maintenance department employeesconsisting of machinists, repairmen, insulator painters, lubricationmen, and maintenance helpers. It would also include the electricians,instrumentmen, and pipefitters, who are in the maintenance depart-ment, if the Board finds that these employees are not entitled to sep-8 SeeUnited State Gypsum Company,118 NLRB 20, 28.8 SeeUnitedStatesGypsum Company,114 NLRB 1285, 1292.io Becauseof thepossibility that separate production and maintenance units may beestablishedas a resultof theelections directed herein,we shall include the storeroomclerks withthe maintenance department employees in View of the fact that their dutiesand interests are allied with those of the maintenance personnel. CONTAINER CORPORATION OF AMERICA253arate representation.The Papermakers and Pulp Workers contendthat only an overall production and maintenance unit is appropriate.While the Employer Also advances this contention, it agrees thatseparate production and maintenance departmental units may alsobe. appropriate.The maintenance department is under the ultimate supervision ofthe plant superintendent.There are 24 machinists, repairmen, in-sulator painters, lubrication men, and maintenance helpers, who` areunder the immediate supervision of the maintenance superintendentand who work out of the, machine shop. The machinists spend mostof their time in the machine shop where they operate lathes and knifeand roll grinders.When required, they go to the production areato perform machinists' duties.The machinists are highly skilledemployees who have served an apprenticeship in their trade prior totheir employment with the Employer. The repairmen perform mill-wright work, mechanical maintenance, and some painting. Lubrica-tion men spend their time oiling the plant machinery. The insulatorpainters do painting work.The maintenance helpers form a pool ofworkers who assist skilled employees throughout the maintenancedepartment when needed.In our opinion, the maintenance department employees, includingthe electricians, instrumentmen, pipefitters, and fitter welders, possessinterests and duties sufficiently distinct from those of the productionemployees to warrant their establishment in a separate unit where,as here, there is no history of collective bargaining on a broaderbasis."However, as we have found that a production and mainte-nance =unit may also be appropriate,- we shall make no final unitdetermination at this time but shall permit the maintenance depart-ment employees to express their desires in a self-determination elec-tion.If the maintenance -employees vote for separate representation,separate units of maintenance employees and production employeeswill be deemed appropriate."C. The unit requested by the PlumbersThe Plumbers requests a unit of all pipefitters, fitter welders,, andtheir apprentices and helpers on the ground that- they are craft em-ployees entitled to separate representation.The Pulp Workers agreesthat these employees are craftsmen and that such a unit is appro-priate.The Employer and the Papermakers deny that these em-ployees possess craft status.The pipefitters and fitter welders, of whom there are four, arelocated in the maintenance department under the supervision of then SeeOhn Mathieson Chemical.Corporation,117 NLRB1441;American Can Com-pany.112 NLRB 509.12United States GypsumCompany,116 NLRB 1939. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance superintendent.Their duties consist of installing andrepairing steam enters and pipe lines. In addition, they weld suchmetals as steel and cast iron utilizing welding machines located inthe maintenance department and at specified places on the productionfloor.The production employees do not operate the welding machineslocated in their areas.There is no interchange between pipefittersand other employees.However, because the maintenance departmentis organized to reduce to a minimum the interruption of productionprocesses, the pipefitters and fitter welders may be called upon toassist inother maintenance work although it does not appear thatsuchassistance is extensive.Like other skilled employees in the maintenance department, thepipefitters and fitter welders were selected for employment on thebasis of their past experience in the trade.These employees possesseda minimum of from 4 to 6 years of such experience when hired. TheEmployer does not maintain an apprenticeship program for pipe-fitters and fitter welders and no classification as such exists at theplant.With respect to helpers sought by the Plumbers, these arerecruited from the maintenance helpers' pool when needed.Whentheir assistance is no longer required, they are returned to the poolfor assignment to other skills in the department. It does not appearthat the helpers are in the line of progression to pipefitter and fitterwelder classifications.In view of the foregoing, we are satisfied that the pipefitters andfitter welders utilize the skills and equipment generally identifiedwith the pipefitting craft.Accordingly, we find that they constitutea craft group which is entitled to separate craft representation if theemployeesso desire.13As the helpers sought by the Plumbers arenot in the line of progression in this craft, we shall exclude them."D. The units requested by the IBEWCases Nos. 15-RC-1728 and 15-RC-1729The IBEWseeks(a) in Case No. 15-RC-1728, a departmental unitof allpowerhouse employees including shift engineers, and (b) inCase No. 15-RC-1729, a craft unit of all electricians, electrician-electronic men, instrument mechanics, head operating electricians, andtheir apprentices, helpers, and leadermen.The IBEW would, how-ever, go to an election in any unit or units of these employees foundappropriate by the Board.The IBEW's powerhouse unit includes some 21 employees classifiedas shift engineers, engineer helpers, power boiler operators, powerv SeeHoppers Company, Inc.,117 NLRB 422, 426;Southern Paperboard Corporation,112 NLRB 302, 305-306.14The Employer does not employ any apprentices to this craft.We shall thereforeomit the apprentices from the voting group describedinfra. CONTAINER CORPORATION OF AMERICA255boiler helpers, utility men, and water treat operators.These em-ployees are under the direct supervision of the power superintendentand, so faras appears, do not interchange with other employees. Inthe course of operations, the Employer obtains water from a nearbyriver which is treated chemically by the water treat operators in thewater treatment plant.At the direction of the shift engineers in thepowerhouse, the water is pumped into the powerhouse which islocated a short distance from the treatment plant.The flow is con-trolled by the treat operators.The powerhouse employees utilizethe water to produce steam.The steam drives the turbogeneratorsupplying power.to the paper machine drive and other machines inthe productionarea.Powerhouse employees control the flow of allsteam utilized in the plant.Some of the water pumped to the powerhouse is relayed throughpipes to production areas for use in washing wood chips from whichthe pulp is produced.Chemicals and other substances are appliedto this water to facilitate the washing and breakdown of the chips.After this chemically treated water has served its purpose, it is pipedinto a recovery boiler located in a room adjacent to the powerhouse.There, the chemicals and other substances are recovered' from thewater for reuse in the production process by burning or boiling.Therecovery of these chemicals and substances for production purposes isthe primary function of the employees who are located in the recoveryboilerroom and are separately supervised by the pulp mill superin-tendent.In the course ;of the burning or boiling operations, steamis produced.This steam is conveyed through pipes to a commonheader connected with the steam pipes emanating from the power-house and is usedin the creation of, power.The Employer, the Papermakers, and the Pulp Workers contendthat a departmental unit of powerhouse employees is inappropriatebecause theirfunctions are closely integrated with the productionprocesses.'We do notagree.These employees are separately super-'wised, do,not interchange with other employees, and are responsible15 The Papermakers also contends that the petition in Case No.15-RC-1728 shouldbe dismissed because(1) the IBEWhas not historically and traditionally representedpowerhouse employees,and (2) the powerhouse unit does not include the recovery boiler-room employees.With respect to (1), the Board has frequentlystated that the require-ment of traditional representation,as set forthinAmericanPotash fChemical Cor-poration,107 NLRB 1418, is limited to cases of craft severance.SeeCampbell SoupCompany,109 NLRB 518.As the instant issue does not involve craft severance, thePapermakers'contention in this regard is rejected.With respectto (2), the recoveryboilerroom employeesare primarily engaged in a production function, 1. e., the recoveryof chemicals for reusein the productionprocess,rather than the production of power.We therefore reject this contention as a basis for dismissal of the petition.Because of the possibility that separate production and maintenance units may beestablished as a result of the elections directed herein, we shall include the recoveryboilerroom employees with the production employees in view of the fact that their func-tions are closely allied with the production process.Conversely, we shall include thepowerhouse department employees with the maintenance department employees in viewof the similarity of functions. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor supplying the entire plant with its operating power. In ouropinion, they may constitute an appropriate departmental unit ofpowerhouse employees.16Their right to be represented separately insuch a unit is . not affected in this industry by the fact that theEmployer's operations may be closely integrated.17In Case No. 15-RC-1729, the IBEW seeks a craft unit of instrumentmechanics and electricians and their helpers."'However, the IBEWwould accept any unit or units of these employees found appropriate.The Papermakers and Pulp Workers deny that these employees arecraftsmen.The instrument mechanics, of whom there are three, repair andcalibrate electric-pneumatic, electric-hydraulic, and electronic instru-ments.They are separately supervised by an instrument foreman andare assigned to an instrument room in the maintenance departmentwhich is completely enclosed from the rest of the department.Theinstrument mechanics perform their duties both in the instrumentroom and throughout the plant.They are highly skilled employeeswho must possess between 4 to 6 years of experience in their trade.When assistance is required, the instrument mechanics obtain helpersfrom the maintenance helpers' pool.However, these helpers are notregularly assigned to the instrument mechanics and do not normallyprogress to, such classifications.The five electricians repair electrical circuits and motors under thesupervision of an electrical foreman.Theyare assigned to a separateshop in the maintenance department where their tools and equipmentare stored.However, like the instrument mechanics, their work takesthem throughout the plant.The electricians are highly skilled em-ployees who are hired as journeymen and must possess between 4 to 6years of experience. ' ''Like the instrument mechanics, the electriciansprocure helpers from the maintenance helpers' pool. It does not ap-pear that helpers progress to the electrician' classification.While the IBEW seeks a single craft unit of electricians and instru-,ment mechanics, we find that, in view of their separate supervision andlocation, as well as the separateness of their duties, the electricians andinstrument mechanics constitute homogeneous craft groups which may',if they so desire, be represented as separate appropriate units.11Weshall therefore direct separate elections for the employees in thesecraftgroups.15 SeeOlin Mat Meson Chemical Corporation,117 NLRB 1441, 1444.17 SeeRayonier,Inc.,110 NLRB 1191, 1192.18The IBEW would also include in this unit electrician-electronic men, head operatingelectricians,leadermen,and apprentices.As the Employer does not employ such classi-fications, we shall make no unit determination with respect to them.10 SeeRayouier, Inc.,110 NLRB 1191, 1194 (instrumentmechanics) ;Griffin WheelCompany,119 NLRB 336 (electricians). CONTAINER CORPORATION OF AMERICA257Accordingly,we shall direct that elections be conducted in the fol-lowing unit(A) and voting groups2° (B), (C), (D), (E), (F), and_(G) at the Employer's plant in Brewton, Alabama,excluding officeclerical employees,watchmen,guards, professional employees,and allsupervisors as defined in the Act :(A) All lab technicians,lab men, and shift technicians,excludingall other employees,the lab foreman,and the shift foreman.(B) -All powerhouse employees,including shift engineers,engineerhelpers, power boiler operators,power boiler helpers, utility men, andwater treat operators,but excluding all other employees.(C) All pipefitters and fitter welders, excluding all other employees.(D) Alfelectricians,excluding all other employees.(E) All instrument mechanics,excluding all other employees.(F) All maintenance department employees,including machinists,repairmen,lubricationmen,maintenance helpers, and storeroomclerks, but excluding all other employees, and employees in unit (A)and voting groups(B), (C), (D), (E), and (G).(G) All production employees,including the recovery boilerroomemployees,but excluding wood scalers, employees in unit A and groups(B), (C), (D), (E),and (F).If a majority of the employees in each or any of voting groups (B),(C), (D), and(E) select a labor organization seeking to representthem separately,those,employees, will be taken to have indicated theirdesire to constitute a separate appropriate unit and the Regional Di-rector conducting the elections is instructed to issue a certification ofrepresentatives to the labor organization thus selected in each group,which the Board, in such circumstances,finds to be an appropriate unitfor purposes of collective bargaining.If a majority of the employeesin all voting groups(B), (C), (D), and-(E) vote for the labor, or-ganizations seeking to represent them separately,and if a majority ofthe employees in voting group(F) vote for the IAM, and if a majorityof the employees in voting group(G) vote for either the Papermakersor the PulpWorkers,the Regional Director is instructed to issue acertification of representatives to the IAM for a separate unit of em-ployee's described'iri voting group(F), and to either the Papermakersor the PulpWorkersfor a separate unit of employees described in20The IAM has indicated that it does not desire to participate in the separate electionsamong the craft and departmental groups herein found appropriate although its showingof interest is sufficient to do so.However,should the employees in these groups rejectcraft or departmental representation, they may appropriately be included in a separatemaintenance department unit.In view of this circumstance,and because these em-ployees should be afforded an opportunity to decide whether they desire to be representedin a maintenance department unit by the IAM, we shall place this union on the ballotsin the separate craft and departmental elections.In the event the IAM desires to with-draw from such elections,itmay, by notifying the Regional Director within ten (10)days from the date of this Direction,withdraw its petition in Case No.15-RC-1731.487926-59-vol. 121-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDvoting group (G) which the Board, under the circumstances, findsappropriate for the purposes of collective bargaining.On the other hand, if a majority of the employees in each or any ofvoting groups (B), (C), (D), and (E) do not vote for a,labor organi-zation which is seeking to represent them in a separate unit, theemployees in each such group will be included in voting group (F)and their votes pooled with those of voting group (F),21 and theRegional Director is instructed to issue a certification of representa-tives to the IAM selected by a majority of the employees in the pooledgroup (F) which the Board, in such circumstances, finds to be a unitappropriate for the purposes of collective bargaining.However, ifa majority of employees in pooled voting group (F) do not vote forthe IAM which is seeking to represent them in a separate unit, theemployees in such group will be included in voting group (G) andtheir votes pooled with those of voting group (G),22and the RegionalDirector conducting the elections is instructed to issue a certificationof representatives to the labor organization selected by a majority ofthe employees in the pooled group (G) which the Board, in such cir-cumstances, finds to be a unit appropriate for the purposes of collec-tive bargaining.In all other events, the Regional Director isinstructed to issue a certification of the results of the election as appro-priate in the circumstances.[Text of Direction of Elections omitted from publication.]2 If the votes are pooled, they are to be tallied in the following manner:The votesfor the unions seeking the separate units shall be counted as valid votes,but neitherfor nor against the unions seeking to represent the more comprehensive unit;all othervotes are to be accorded their face value, whether for representation by the unions seek-ing the comprehensive group or for no union.41 If the votes are pooled,they are to be tallied in the following manner:The votesfor the union seeking the separate voting group(F) shall be counted as valid votes, butneither for nor against the unions seeking to represent the more comprehensive group (G) ;all other votes are to be accorded their face value, whether for representation by theunions seeking the comprehensive group(G) or for no union.AmericanCable &Radio CorporationandCommunications Work-ers of America,CIO.Case No. 2-RC-4670. July 81,1958SUPPLEMENTAL DECISION AND ORDEROn April 16, 1954, following a Board-directed election,'the Boardcertified the Communications Workers of America, CIO,as the col-lective-bargaining representative of "all live traffic employees of theEmployer in the continental United States and Hawaii,...,butexcluding all other employees,guards,watchmen,and supervisors asdefined inthe Act."Thereafter,on March 3,1958, the Employer and1101 NLRB 1759.121 NLRB No. 40.